234 P.3d 723 (2010)
Zane Jack FIELDS, Petitioner-Appellant,
v.
STATE of Idaho, Respondent.
State of Idaho, Plaintiff-Respondent,
v.
Zane Jack Fields, Defendant-Appellant.
Nos. 35679, 36704.
Supreme Court of Idaho, Boise, June 2010 Term.
June 30, 2010.
*724 Nevin, Benjamin, McKay & Bartlett, Boise, for appellant.
Hon. Lawrence G. Wasden, Attorney General, Boise, for respondent.

SUBMITTED ON THE BRIEFS
BURDICK, Justice.
This case comes before this Court on appeal from the district court's Memorandum Decision and Order denying sentencing relief to Zane Fields based upon Fields's Petition for Post-Conviction Relief and related motions. In the single issue presented on appeal, Fields argues that, following the U.S. Supreme Court decision in Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008)finding that the federal retroactivity doctrine does not limit the authority of state courts to retroactively apply rules of law for state criminal convictions this Court should find that Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), has retroactive application under Idaho law. We previously addressed this question of law in Rhoades v. State, ___ Idaho ___, 233 P.3d 61 (2010), and find that Fields has raised no new argument here. We therefore affirm the dismissal of Fields's Petition for Post-Conviction Relief and related motions.

I. FACTUAL AND PROCEDURAL BACKGROUND
Fields was convicted of first-degree felony murder by a jury. After the district court judge determined that the State had proven three statutory aggravating factors, the district court judge sentenced Fields to death on March 7, 1991, in line with I.C. § 19-2515, which governed at the time. Fields's subsequent appeal, petition for writ of certiorari, and application for post-conviction relief were all denied. State v. Fields, 127 Idaho 904, 908 P.2d 1211 (1995), cert. denied, Fields v. Idaho, 516 U.S. 922, 116 S.Ct. 319, 133 L.Ed.2d 221 (1995), dismissal aff'd, Fields v. State, 135 Idaho 286, 17 P.3d 230 (2000).
Following final judgment in Fields's case on direct review, the United States Supreme Court issued its opinion in Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), on June 24, 2002, requiring that a jury, rather than a judge, perform the fact-finding as to the aggravating circumstances required for the imposition of the death penalty. Within 42 days of the issuance of Ring, on August 1, 2002, Fields filed a Petition for Post-Conviction Relief or Writ of Habeas Corpus (Fields's Petition) along with "Motions to Correct Illegal Sentences, to Vacate Sentences of Death and for New Sentencing Trial" (Fields's Motions). The State filed its Response and Motion to Dismiss on September 3, 2002. On August 5, 2008, after extensive briefing and motions back-and-forth, the district court issued a Memorandum Decision and Order and accompanying orders dismissing Fields's Petition and Motions, and granting the State's Motion to Dismiss, having concluded that Ring is not retroactively applied to cases on collateral review, and that said petition is expressly barred by I.C. § 19-2719. Fields filed timely notices of appeal on September 12, 2008.

II. STANDARD OF REVIEW
As this Court wrote in Rhoades v. State: "This Court exercises free review over questions of law. Statutory interpretation is a question of law over which this Court exercises free review. The constitutionality of Idaho's capital sentencing scheme is likewise a question of law over which this Court exercises *725 free review." ___ Idaho ___, ___, 233 P.3d 61, 63 (2010) (internal citations omitted).

III. ANALYSIS
The question before this Court in the present case is the same question that was before this Court in Rhoades v. State. Namely, whetherfollowing the U.S. Supreme Court opinion in Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008) Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), should be applied to cases on collateral review under Idaho's retroactivity doctrine.
Fields states that the only issue he brings before this Court is "whether Idaho's retroactivity doctrine compels the application of Ring's acknowledgement of the right to jury fact-finding in a capital case to persons whose convictions and sentences were final on June 24, 2002, the date the United States Supreme Court issued its decision in Ring."
Fields argues that Idaho has traditionally employed the three-prong retroactivity test from Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965), that this Court should apply it here, and that under application of the Linkletter test, Ring should be given retroactive application to cases on collateral review. The State contends that the district court never properly had jurisdiction to consider this case, because I.C. § 19-2719(5)(c) mandates that the case not be given retroactive application or, alternatively, that Idaho should apply the federal retroactivity test created in Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), and, under said test, Ring should not be given retroactive application here. Fields argues that I.C. § 19-2719(5)(c) violates both the U.S. and Idaho Constitutions.
The positions argued by Fields and the State are identical to those we considered in Rhoades, where we expressly adopted and applied the Teague test for retroactivity. ___ Idaho at ___, 233 P.3d at 64-65. In Rhoades, this Court found that under the Teague test the rule announced in Ring would not be given retroactive application to cases on collateral review, and therefore declined to address I.C. § 19-2719(5)(c). We fully reaffirm the reasoning and analysis of Rhoades, and affirm the district court's decision and order on these grounds. We therefore decline to address the State's arguments pertaining to I.C. § 19-2719(5)(c).[1]

IV. CONCLUSION
As this Court is presented with an identical issue and argument here as we had before us in Rhoades, and as this a pure question of law, we reaffirm our holding in Rhoadesthat Idaho applies the Teague retroactivity test for criminal cases on collateral review, and that under that test Ring is not retroactively applied. Accordingly, we affirm the district court's denial of Fields's requested sentencing relief. We decline to address the State's arguments concerning I.C. § 19-2719(5)(c).
Chief Justice EISMANN and Justices J. JONES, W. JONES and KIDWELL, pro tem concur.
NOTES
[1]  Incidentally, the constitutionality of I.C. § 19-2719(5)(c) was addressed by this Court in Stuart v. State, 149 Idaho 35, 232 P.3d 813 (2010).